
	
		I
		111th CONGRESS
		1st Session
		H. R. 1946
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2009
			Mr. Pascrell (for
			 himself, Mr. Moran of Kansas, and
			 Ms. Kilpatrick of Michigan) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to address health
		  workforce shortages.
	
	
		1.Short titleThis Act may be cited as the
			 Health Workforce Investment Act of
			 2009.
		2.Findings;
			 purposes
			(a)FindingsThe Congress finds as follows:
				(1)The United States
			 is facing shortages in a wide range of health workforce professions, including
			 among specialists and subspecialists.
				(2)By 2020, the United States will face
			 shortages of as many as 1,000,000 nurses, 55,000 physicians, 140,000 family
			 physicians, 157,000 pharmacists, and 2,500,000 allied health
			 professionals.
				(3)The long-term care
			 workforce is plagued by rising vacancy and turnover rates.
				(4)These shortages
			 will be exacerbated by the growth in the number and proportion of older adults
			 in America.
				(5)Data on health
			 workforce supply and demand are limited.
				(6)Many health
			 workforce professions are inappropriately distributed, with some areas
			 experiencing chronic shortages of a wide range of health professionals.
				(7)The diversity of
			 the health workforce continually fails to mirror the diversity of the United
			 States population.
				(8)A
			 2008 report entitled Out of Order, Out of Time from the
			 Association of Academic Health Centers found that Federal health workforce
			 policy and infrastructure has been dysfunctional, decentralized, and piecemeal
			 with little integration and harmonization.
				(9)Nearly every State
			 has initiated action to address health workforce shortages without
			 comprehensive planning and leadership from the Federal Government to address
			 the full spectrum of health workforce professions and issues.
				(10)Over the last 5
			 years, Federal investment in health workforce programs has fallen by more than
			 20 percent.
				(b)PurposesThe
			 purposes of this Act are to—
				(1)ensure access to
			 health services for all individuals, particularly those with low incomes or
			 limited access to health services, through an adequate health workforce;
				(2)comprehensively
			 and regularly gather data, provide projections, and conduct research on the
			 supply, demand, distribution, diversity, and development of the health
			 workforce, including information on specific specialties and
			 subspecialties;
				(3)coordinate the
			 current patchwork of health workforce programs through a comprehensive Federal
			 framework;
				(4)improve the
			 supply, distribution, diversity, and development of the health workforce,
			 including specialties and subspecialties, through the creation of comprehensive
			 national and related State-specific health workforce goals and objectives
			 related to current and emerging issues related to the overall health workforce;
			 and
				(5)provide States
			 with national leadership, accountability, and flexibility to address specific
			 health workforce needs.
				3.National Health
			 Workforce Advisory CouncilSection 762 of the Public Health Service Act
			 (42 U.S.C. 294o) is amended to read as follows:
			
				762.National Health
				Workforce Advisory Council
					(a)EstablishmentThere
				is established the National Health Workforce Advisory Council.
					(b)DutiesThe
				Council shall—
						(1)make
				recommendations to the Secretary of Health and Human Services, the Secretary of
				Labor, the Secretary of Education, the Secretary of Veterans Affairs, the
				Committee on Health, Education, Labor, and Pensions of the Senate, the
				Committee on Finance of the Senate, the Committee on Energy and Commerce of the
				House of Representatives, and the Committee on Ways and Means of the House of
				Representatives with respect to—
							(A)the supply and
				distribution of the health workforce in the United States;
							(B)current and future
				shortages or excesses of health workforce professionals, including specialists
				and subspecialists;
							(C)issues relating to foreign medical school
				graduates and graduates of foreign schools of nursing;
							(D)appropriate Federal
				policies with respect to the matters specified in subparagraphs (A), (B), and
				(C), including—
								(i)policies
				concerning changes in the financing of undergraduate and graduate medical
				education programs; and
								(ii)changes in the
				types of medical education training in career, technical, and postsecondary
				education, including graduate medical education programs;
								(E)appropriate
				efforts to be carried out by hospitals and career, technical, and postsecondary
				education programs, including schools of medicine, schools of osteopathic
				medicine, schools of public health, schools of allied health, and accrediting
				bodies, with respect to the matters specified in subparagraphs (A), (B), and
				(C), including efforts for changes in undergraduate and graduate medical
				education programs;
							(F)deficiencies in,
				and needs for improvements in, existing databases concerning the supply and
				distribution of, and career, technical, and postsecondary education training
				programs for, health workforce professionals in the United States and steps
				that should be taken to eliminate those deficiencies;
							(G)factors in the
				health care environment which may impact decisions of practitioners in
				selecting certain specialty areas, including malpractice insurance costs,
				on-call time, and income levels;
							(H)incentives to
				encourage primary care practice in underserved areas; and
							(I)appropriate levels
				or percentages of funds under section 781 (relating to health workforce
				investment grants) for specific professions based on evolving health workforce
				needs, including whether the percentage of funds reserved for nursing programs
				under section 781(c)(2) remains appropriate; and
							(2)encourage entities
				providing graduate medical education to conduct activities to voluntarily
				achieve the recommendations of the Council under paragraph (1)(E).
						(c)CompositionThe
				Council shall be composed of—
						(1)the Assistant
				Secretary for Health (or the Assistant Secretary’s designee);
						(2)the Administrator
				of the Centers for Medicare & Medicaid Services;
						(3)the official
				designated by the Secretary to administer section 781 (relating to health
				workforce investment grants);
						(4)the Chief Medical
				Director of the Department of Veterans Affairs;
						(5)15 members
				appointed by the Secretary to include representatives of practicing health and
				public health workforce professionals, national and specialty health profession
				organizations, foreign medical graduates, and health workforce student
				associations;
						(6)10 members
				appointed by the Secretary to include representatives of schools of medicine
				and osteopathic medicine, schools of nursing, allied health schools, other
				health workforce training programs, and public and private teaching
				hospitals;
						(7)4 members appointed
				by the Secretary to include representatives of health insurers, business, and
				labor;
						(8)the Assistant
				Secretary for the Employment and Training Administration of the Department of
				Labor (or the Assistant Secretary’s designee); and
						(9)the Secretary of
				Education (or the Secretary’s designee).
						(d)Terms of
				appointed members
						(1)In general;
				staggered rotationMembers of the Council appointed under
				paragraphs (5), (6), and (7) of subsection (b) shall be appointed for a term of
				4 years, except that the term of office of the members first appointed shall
				expire, as designated by the Secretary at the time of appointment, as follows:
				8 at the end of 1 year, 7 at the end of 2 years, 7 at the end of 3 years, and 7
				at the end of 4 years.
						(2)Date certain for
				appointmentThe Secretary shall appoint the first members to the
				Council under paragraphs (5), (6), and (7) of subsection (b) within 60 days
				after the date of the enactment of the Health Workforce Investment Act of
				2009.
						(e)ChairThe
				Council shall elect one of its members as Chairman of the Council.
					(f)CooperationThe Council shall carry out this section in
				cooperation with the Council on Graduate Medical Education established by
				section 762, the National Advisory Council on the National Health Service Corps
				established by section 337, the Advisory Committee on Training in Primary Care
				Medicine and Dentistry established pursuant to section 748, the Advisory
				Committee on Interdisciplinary, Community-Based Linkages established pursuant
				to section 756, and the National Advisory Council on Nurse Education and
				Practice established pursuant to section 845.
					(g)QuorumEighteen
				members of the Council shall constitute a quorum, but a lesser number may hold
				hearings.
					(h)VacanciesAny
				vacancy in the Council shall not affect its power to function.
					(i)CompensationEach
				member of the Council who is not otherwise employed by the United States
				Government shall receive compensation at a rate equal to the daily rate
				prescribed for GS–18 under the General Schedule under section 5332 of title 5,
				United States Code, for each day, including traveltime, such member is engaged
				in the actual performance of duties as a member of the Council. A member of the
				Council who is an officer or employee of the United States Government shall
				serve without additional compensation. All members of the Council shall be
				reimbursed for travel, subsistence, and other necessary expenses incurred by
				them in the performance of their duties.
					(j)Certain
				authorities and duties
						(1)AuthoritiesIn
				order to carry out the provisions of this section—
							(A)the Council is
				authorized to collect such information, hold such hearings, and sit and act at
				such times and places, either as a whole or by subcommittee, and request the
				attendance and testimony of such witnesses and the production of such books,
				records, correspondence, memoranda, papers, and documents as the Council or
				such subcommittee may consider available; and
							(B)the Council is
				authorized to request the cooperation and assistance of Federal departments,
				agencies, and instrumentalities, and such departments, agencies, and
				instrumentalities are authorized to provide such cooperation and
				assistance.
							(2)Coordination of
				activitiesThe Council shall coordinate its activities with the
				activities of the Secretary under section 792. The Secretary shall, in
				cooperation with the Council and pursuant to the recommendations of the
				Council, take such steps as are practicable to eliminate deficiencies in the
				data base established under section 792 and shall make available in reports
				such comprehensive data sets as are developed pursuant to this section.
						(k)ReportsNot later than 2 years after the date of
				the enactment of the Health Workforce Investment Act of 2009, and annually
				thereafter, the Council shall submit a report to each official and committee
				listed in the matter preceding subparagraph (A) in subsection (b)(1)
				containing—
						(1)a description of
				the Council’s actions during the period for which the report is made;
				and
						(2)each of the
				recommendations required by subsection (b).
						(l)DefinitionsIn
				this section:
						(1)The term Council means the
				National Health Workforce Advisory Council established by subsection
				(a).
						(2)The term
				health workforce has the meaning given to such term in section
				781.
						(3)The term
				Secretary means the Secretary of Health and Human Services unless
				otherwise specified.
						(m)Authorization of
				appropriationsTo carry out
				this section, there are authorized to be appropriated such sums as may be
				necessary for each of fiscal years 2009 through
				2013.
					.
		4.National Center
			 for Health Workforce Information and AnalysisSection 792 of the Public Health Service Act
			 (42 U.S.C. 295k) is amended to read as follows:
			
				792.National Center
				for Health Workforce Information and Analysis
					(a)EstablishmentThere
				is established in the Department of Health and Human Services the National
				Center for Health Workforce Information and Analysis (in this section referred
				to as the Center), which shall be under the direction of a
				director who shall conduct and support statistical and epidemiological
				activities for the purpose of assessing and improving the supply, distribution,
				diversity, and development of the health workforce in the United States.
					(b)Certain
				authorities and requirementsIn carrying out subsection (a), the
				Secretary, acting through the Director of the Center, shall—
						(1)regularly collect
				statistics on—
							(A)the supply and projected demand, along with
				projected shortages and surpluses, of the health workforce by health
				profession, specialty, and geographic location;
							(B)the diversity of
				the health workforce by health profession, specialty, and geographic location;
				and
							(C)the supply and projected demand, along with
				projected shortages and surpluses, of the health workforce serving minority
				groups by health profession, specialty, and geographic location;
							(2)establish a uniform health workforce data
				reporting system, which may include a system of unique identifiers for various
				provider groups;
						(3)undertake and
				support (by grant or contract) research, demonstrations, and evaluations
				respecting new or improved methods for obtaining current data on the matters
				referred to in paragraph (1);
						(4)undertake and
				support (by grant or contract) research, demonstrations, and evaluations on the
				matters referred to in paragraph (1); and
						(5)coordinate efforts
				with the National Center for Health Statistics and the Bureau of Labor
				Statistics.
						(c)Grants and
				contractsThe Secretary may
				make grants and enter into contracts with States (or an appropriate nonprofit
				private entity in any State) for carrying out the activities referred to in
				paragraphs (1) through (3). The Secretary shall determine the amount and scope
				of any such grant or contract. To be eligible for any such grant or contract, a
				State or entity shall submit an application in such form and manner and
				containing such information as the Secretary may require. Such application
				shall include reasonable assurances, satisfactory to the Secretary,
				that—
						(1)such State or entity will establish a
				program of mandatory annual registration of the health workforce personnel who
				reside or practice in such State and of health institutions licensed by such
				State, which registration shall include such information as the Secretary may
				determine to be appropriate;
						(2)such State or
				entity will collect and report to the Secretary such information in such form
				and manner as the Secretary may prescribe; and
						(3)such State or
				entity will comply with the requirements of subsection (e).
						(d)Report to
				CongressThe Secretary shall submit to the Congress not later
				than October 1, 2010, and biennially thereafter, a comprehensive report
				regarding the status of the health workforce according to profession, including
				a report regarding the analytic and descriptive studies conducted under this
				section.
					(e)Requirements
				Regarding Personal Data
						(1)In
				generalThe Secretary and each program entity shall in securing
				and maintaining any record of individually identifiable personal data
				(hereinafter in this subsection referred to as personal data)
				for purposes of this section—
							(A)inform any
				individual who is asked to supply personal data whether he is legally required,
				or may refuse, to supply such data and inform him of any specific consequences,
				known to the Secretary or program entity, as the case may be, of providing or
				not providing such data;
							(B)upon request,
				inform any individual if he is the subject of personal data secured or
				maintained by the Secretary or program entity, as the case may be, and make the
				data available to him in a form comprehensible to him;
							(C)assure that no use
				is made of personal data which use is not within the purposes of this section
				unless an informed consent has been obtained from the individual who is the
				subject of such data; and
							(D)upon request,
				inform any individual of the use being made of personal data respecting such
				individual and of the identity of the individuals and entities which will use
				the data and their relationship to the programs under this section.
							(2)Consent as
				precondition to disclosureAny entity which maintains a record of
				personal data and which receives a request from the Secretary or a program
				entity for such data for purposes of this section shall not transfer any such
				data to the Secretary or to a program entity unless the individual whose
				personal data is to be so transferred gives an informed consent for such
				transfer.
						(3)Disclosure by
				Secretary
							(A)Notwithstanding
				any other provision of law, personal data collected by the Secretary or any
				program entity under this section may not be made available or disclosed by the
				Secretary or any program entity to any person other than the individual who is
				the subject of such data unless (i) such person requires such data for purposes
				of this section, or (ii) in response to a demand for such data made by means of
				compulsory legal process. Any individual who is the subject of personal data
				made available or disclosed under clause (ii) shall be notified of the demand
				for such data.
							(B)Subject to all
				applicable laws regarding confidentiality, only the data collected by the
				Secretary under this section which is not personal data shall be made available
				to bona fide researchers and policy analysts (including the Congress) for the
				purposes of assisting in the conduct of studies respecting health professions
				personnel.
							(4)DefinitionFor
				purposes of this subsection, the term program entity means any
				public or private entity which collects, compiles, or analyzes health
				professions data under a grant, contract, or other arrangement with the
				Secretary under this section.
						(f)Technical
				AssistanceThe Secretary shall provide technical assistance to
				the States and political subdivisions thereof in the development of systems
				(including model laws) concerning confidentiality and comparability of data
				collected pursuant to this section.
					(g)Data on health
				workforce personnelIn
				carrying out subsection (b), the Secretary may make grants, or enter into
				contracts and cooperative agreements with, and provide technical assistance to,
				a nonprofit entity in order to establish a uniform health workforce data
				reporting system to collect, compile, and analyze data on health workforce
				personnel.
					(h)DefinitionIn
				this section, the term health workforce has the meaning given to
				such term in section 781.
					(i)Authorization of
				appropriationsTo carry out
				this section, there are authorized to be appropriated such sums as may be
				necessary for each of fiscal years 2009 through
				2013.
					.
		5.Health Workforce
			 Investment GrantsTitle VII of
			 the Public Health Service Act (42 U.S.C. 292 et seq.) is amended—
			(1)by redesignating
			 part F as part G; and
			(2)by inserting after
			 section 770 the following:
				
					FHealth Workforce
				Investment Grants
						781.Health Workforce
				Investment Grants
							(a)Formula grants
				to States
								(1)In
				generalFor the purposes
				described in paragraph (2), the Secretary shall make an allotment each fiscal
				year for each State in an amount determined in accordance with subsection (d).
				The Secretary shall make a grant to the State of the allotment made for the
				State for the fiscal year if the State submits to the Secretary an application
				in accordance with subsection (b).
								(2)Purposes of
				grantsA funding agreement for a grant under paragraph (1) is
				that the State involved will expend the grant for the purposes of—
									(A)ensuring access to health services for all
				individuals, particularly those with low incomes or limited access to health
				services, through an adequate health workforce;
									(B)improving the
				supply, distribution, diversity, and development of the health workforce,
				taking into consideration the supply, distribution, and diversity of health
				workforce profession specialties and subspecialties;
									(C)creating
				State-specific health workforce goals and objectives consistent with health
				status goals and national health workforce objectives developed under
				subsection (h); and
									(D)during the first 12-month period funded
				through the grant, establishing or designating a State health workforce
				planning entity to establish statewide processes for State health workforce
				planning, State health workforce data collection, policy recommendations, and
				State resource allocations.
									(3)Purposes of
				national programThe
				Secretary shall carry out this section in a manner designed—
									(A)to identify
				innovations in approaches to improving the supply, distribution, diversity, and
				development of the health workforce, taking into consideration specialties and
				subspecialties;
									(B)to develop
				national goals and objectives for improving the supply, distribution,
				diversity, and development of the health workforce, including specialties and
				subspecialties; and
									(C)to develop and
				expand programs designed to ensure access to health workforce professionals for
				an aging population.
									(b)Application for
				grantFor purposes of
				subsection (a)(1), an application for a grant is in accordance with this
				subsection if each of the following is met:
								(1)Use of
				fundsThe application includes each funding agreement required by
				this section, including an assurance that all funds received through the grant
				will be used for the purposes described in subsection (a)(2).
								(2)Statewide needs
				assessmentThe application includes a statewide needs assessment
				that—
									(A)will be updated
				not less than every 5 years; and
									(B)identifies—
										(i)long-term
				State-specific health workforce goals and objectives consistent with health
				status goals and national health workforce objectives developed under
				subsection (h); and
										(ii)projected needs
				related to the supply, distribution, diversity, and development of the State
				health workforce.
										(3)Annual
				plansThe application includes a plan to meet the goals and
				objectives, and address the needs, identified under the statewide needs
				assessment described in paragraph (2), and such plan—
									(A)will be updated on
				an annual basis; and
									(B)includes strategies
				related to—
										(i)collaboration
				between—
											(I)State departments
				of labor, health, education, higher education, veterans affairs, environment,
				and professional licensure; and
											(II)State health
				workforce investment boards;
											(ii)State data
				collection;
										(iii)State Medicaid
				and Medicare policies; and
										(iv)State health
				professions licensure and regulation.
										(4)Description of
				funding useThe application
				includes a description of how funds received through the grant will be
				used—
									(A)in accordance with
				subparagraphs (A) and (B) of subsection (a)(2), to ensure access to health
				services for all individuals and to improve the supply, distribution,
				diversity, and development of the health workforce, such as through programs
				related to—
										(i)health workforce
				training and education capacity;
										(ii)the health care
				safety net workforce, including health centers under section 330;
										(iii)provider
				cultural competency;
										(iv)health workforce
				diversity;
										(v)health workforce
				pipeline development;
										(vi)health workforce
				retention;
										(vii)health workforce
				faculty recruitment;
										(viii)health workforce faculty retention;
										(ix)health workforce
				career ladders;
										(x)public awareness;
				and
										(xi)health workforce
				scholarship and loan repayment programs;
										(B)to create State-specific health workforce
				goals and objectives in accordance with subsection (a)(2)(C) and to develop
				annual plans in accordance with paragraph (3) of this subsection to meet such
				goals and objectives; and
									(C)during the first 12-month period funded
				through the grant, to establish or designate in accordance with subsection
				(a)(2)(D) a State health workforce planning entity to establish statewide
				processes for State health workforce planning, State health workforce data
				collection, policy recommendations, and State resource allocations.
									(5)Development of
				applicationThe
				application—
									(A)is developed by or
				in consultation with the State agency that will be responsible for
				administering the program; and
									(B)is made publicly
				available during its development or after its submission to the Secretary in
				order to facilitate public comment.
									(c)Additional grant
				requirements
								(1)Restrictions on
				use of grantsA funding
				agreement for a grant under subsection (a)(1) is that the State involved will
				not use the grant—
									(A)to provide health
				services (other than health services provided as part of a health training
				program);
									(B)to make payments
				to for-profit schools; or
									(C)to provide
				matching funds to satisfy a condition for the receipt of other Federal
				funds.
									(2)Nursing
				programsA funding agreement
				for a grant under subsection (a)(1) is that the State involved will expend at
				least 25 percent of the funds received through the grant for programs related
				to nursing (including registered nurses and licensed practical nurses) and
				advanced practice nursing (including nurse practitioners, certified registered
				nurse anesthetists, certified nurse midwives, clinical nurse specialists,
				doctorates of nursing practice, and clinical nurse leaders).
								(3)Administration
				and evaluationA funding
				agreement for a grant under subsection (a)(1) is that the State involved will
				expend not more than 10 percent of the funds received through the grant on
				administration and evaluation.
								(4)State
				agencyA funding agreement
				for a grant under subsection (a)(1) is that the State involved will designate a
				lead State agency to administer the grant, including by—
									(A)coordinating State
				activities under the grant with State administration of Medicaid and Medicare,
				including policies related to reimbursement and graduate medical education
				payments; and
									(B)coordinating State
				activities under the grant with related activities of other Federal grantees
				within the State, including State workforce boards, community health center
				grantees, and recipients of grants from the Substance and Mental Health
				Services Administration and the Health Resources and Services
				Administration.
									(5)Annual
				reports
									(A)In
				generalA funding agreement
				for a grant under subsection (a)(1) is that the State involved will submit
				annual reports to the Secretary—
										(i)detailing
				activities carried out through the grant in a standardized manner that enables
				the Secretary to evaluate the activities and compare performance relative to
				other States; and
										(ii)describing the extent to which the State
				has met its long-term State-specific health workforce goals and objectives
				identified pursuant to subsection (b)(2)(B)(i).
										(B)ContentsEach
				report under subparagraph (A) must include—
										(i)information on the
				status of the State’s health workforce by profession, specialty, and geographic
				location, including such information on—
											(I)the supply of the
				State’s health workforce, including with respect to primary care providers,
				nurses, long-term care workers, dentists, and allied health professionals;
				and
											(II)the diversity of
				the State’s health workforce;
											(ii)a
				description of each program funded through this section during the previous
				fiscal year; and
										(iii)a description of
				efforts to coordinate the State departments responsible for administering
				Medicaid and Medicare funds, education and labor programs, the health care
				safety net, veterans programs, environmental programs, and medical
				licensing.
										(6)AuditsA funding agreement for a grant under
				subsection (a)(1) is that the State involved will provide for audits of
				expenditures of grant funds.
								(d)Determination of
				amount of allotment
								(1)In
				generalThe Secretary shall
				determine the amount of the allotment to each State under this section for a
				fiscal year based on a formula.
								(2)Development of
				formulaThe formula referred to in paragraph (1) shall be
				determined by the Secretary by regulation, taking into consideration the
				following criteria:
									(A)Existing shortages
				and deficiencies in health workforce distribution.
									(B)Rural, urban, and
				frontier areas.
									(C)Community health
				centers.
									(D)The number of
				medical, nursing, and allied health professions schools in each State.
									(e)Federal program
				administration
								(1)Delegation
				within HHSThe Secretary shall designate an identifiable
				administrative unit of the Department of Health and Human Services with
				expertise in health workforce issues to be responsible for administering the
				program under this section, including the following:
									(A)Coordinating
				activities under this section with related activities of the Department of
				Health and Human Services, the Department of Defense, the Department of
				Education, the Department of Labor, the Department of Veterans Affairs, and any
				other relevant Federal departments or agencies.
									(B)Disseminating
				health workforce information and best practices to States.
									(C)Providing
				technical assistance to grant recipients under this section.
									(D)Submitting reports
				to Congress under paragraph (2).
									(2)Annual
				reportsThe Secretary shall submit annual reports to the Congress
				on the following:
									(A)The amount of each
				allotment and grant to a State under this section.
									(B)Significant State
				projects funded through this section and their performance.
									(C)Significant
				innovations funded through this section and their outcomes.
									(D)Highlights with
				respect to the status of the Nation’s health workforce, including—
										(i)significant
				changes in supply by profession, specialty, and geographic location, including
				with respect to primary care providers, nurses, long-term care workers,
				dentists, and allied health professionals; and
										(ii)significant
				changes in diversity by profession, specialty, and geographic location.
										(3)Additional
				authoritiesIn carrying out this section, the Secretary
				may—
									(A)allow States
				receiving grants to work together in regional authorities;
									(B)impose matching
				fund requirements as a condition on receipt of a grant; and
									(C)allow States to
				use grant funds for planning and infrastructure development.
									(f)Rule of
				constructionSubject to the purposes described in subsection
				(a)(2), nothing in this section shall be construed to prohibit a State from
				making funds received under this section available to other entities, including
				entities receiving funds under other provisions of this title or title
				VIII.
							(g)Federal research
				and projects
								(1)In
				generalThe Secretary may make grants to, or enter into contracts
				or jointly financed cooperative agreements with, public or nonprofit
				institutions of higher education and public or nonprofit private agencies and
				organizations engaged in research to identify best practices and innovative
				approaches to improving the supply, distribution, diversity, and development of
				the health workforce, taking into consideration the supply, distribution,
				diversity, and development of health workforce profession specialties and
				subspecialties.
								(2)Technical
				assistanceThe Secretary shall incorporate the best practices and
				innovative approaches identified under paragraph (1) into any technical
				assistance provided to grant recipients under this section.
								(3)CoordinationThe Secretary shall carry out this
				subsection in coordination with the activities of the National Center for
				Health Workforce Information and Analysis, including any research,
				demonstrations, and evaluations under section 792(b)(4).
								(h)National health
				workforce objectivesThe
				Secretary, based on information and analysis of the National Center for Health
				Workforce Information and Analysis and the findings and recommendations of the
				National Health Workforce Advisory Council, shall develop national health
				workforce objectives to be used for purposes of subsections (a)(2)(C) and
				(b)(2)(B)(i).
							(i)DefinitionsIn
				this section:
								(1)The term diversity includes
				racial, ethnic, language ability, and gender diversity.
								(2)The term health workforce
				includes physicians, nurses (including registered nurses and licensed practical
				nurses), advance practice nurses (including nurse practitioners, certified
				registered nurse anesthetists, certified nurse midwives, clinical nurse
				specialists, doctorates of nursing practice, and clinical nurse leaders),
				dentists, physician assistants, chiropractors, podiatrists, optometrists and
				opticians, pharmacists, mental health providers (including psychologists and
				clinical social workers), allied health professionals (including physical
				therapists, occupational therapists, speech-language pathologists,
				audiologists, respiratory therapists, technicians, technologists, emergency
				medical technicians, paramedics, medical and clinical laboratory technologists
				and technicians, medical records and health information technicians, nuclear
				medicine technologists, radiologic technologists, dieticians, and
				nutritionists), auxiliary health professionals (including home health aides,
				certified nursing assistants, nursing aides, orderlies, and attendants), public
				health workforce professionals, and any other providers determined by the
				Secretary for purposes of this section to be part of the health
				workforce.
								(3)The term National Center for Health
				Workforce Information and Analysis means the National Center for Health
				Workforce Information and Analysis established under section 792.
								(4)The term
				National Health Workforce Advisory Council means the National
				Health Workforce Advisory Council established under section 762.
								(j)Funding
								(1)Authorization of
				appropriationsTo carry out this section, there are authorized to
				be appropriated such sums as may be necessary for each of fiscal years 2009
				through 2013.
								(2)ReservationOf
				the amount of funds appropriated to carry out this section for a fiscal year,
				the Secretary shall reserve 5 percent of such amount to carry out subsection
				(g).
								.
			
